Case 3:10-cr-30027-RAL Document 192 Filed 07/29/20 Page 1 of 13 PageID #: 1061




                              UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH DAKOTA

                                     CENTRAL DIVISION



UNITED STATES OF AMERICA,                                      3:10-CR-30027-01-RAL

                       Plaintiff,                                                  1



                                                         ORDER DENYING MOTION FOR
        vs.                                          RELIEF UNDER THE FIRST STEP ACT

RAYMOND SAENZ,

                       Defendant.




       In 2010 a federal grand jury indicted Raymond Saenz(Saenz) on one count of conspiracy

to distribute five or more grams of methamphetamine in violation of 21 U.S.C. §§ 846 and

841(a)(l), and two counts of distribution of a mixture or substance containing a detectable amount

of methamphetamine in violation of 21 U.S.C. § 841(a)(1). Doc. 1. Saenz pleaded guilty to the

conspiracy charge, in exchange for the Government's promise to dismiss the remaining counts in

the indictment and to not file an information pursuant to 21 U.S.C. § 851 alleging that Saenz had

a prior felony drug conviction. Doc. 54. This Court conducted a sentencing hearing on November
23, 2010, and after considering the sentencing factors found in 18 U.S.C. § 3553(a) imposed a

within guideline range sentence of 222 months custody with five-years supervised release and a

$100 special assessment. Docs. 66, 67.

       In early 2020, the COVlD-19 virus struck the United States and quickly spread across the

country and into its correctional institutions. Saenz now moves this Court for a reduction in

sentence under the First Step Act based on the COVID-19 pandemic and certain health conditions

which he claims puts him at higher risk of complications if he contracts the virus. Doc. 184. The

Federal Public Defenders Office has supplemented Saenz's pro se motion, and the Government
Case 3:10-cr-30027-RAL Document 192 Filed 07/29/20 Page 2 of 13 PageID #: 1062



has responded in opposition to the motion. Docs. 189,190,191. This Court has reviewed Saenz's

underlying file materials and the provided medical records, and for the reasons stated herein denies

his motion for reduction in sentence under the First Step Act at this time.                     ■

       I.      Background

       Saenz pleaded guilty to a serious offense in this case, but not before negotiating a favorable

plea agreement with the Government. According to the factual basis statement, Saenz and his

codefendant, among other things as part of the conspiracy, made two methamphetamine sales to

confidential informants. Doc. 56. During one sale, Saenz warned the confidential informant to be

cautious because the methamphetamine was quite pure. Id Upon testing, the methamphetamine

received in each sale had a purity rate over 88 percent. Id. When calculated based on the weight

and purity of the methamphetamine in each sale, the two sales resulted in a total of 5.1 grams of

actual methamphetamine trading hands. Id. Saenz also indicated to the confidential informant

that he could obtain a larger quantity of methamphetamine. Id.

       Saenz's plea agreement provided him a significant benefit. Not only did the Government

aigree to dismiss the distribution charges associated with the confidential informant sales in

exchange for his guilty plea on the conspiracy charge, it also agreed not to file an information

pursuant to 21 U.S.C. § 851 alleging that he had a prior felony drug conviction. Doc. 54 at 7. In

2010, a conviction for conspiracy to distribute five grams or more of actual methamphetamine,the

charge to which Saenz pleaded guilty, carried a mandatory minimum sentence of five years in

custody and a statutory maximum offorty years imprisonment. 21 U.S.C. § 841(b)(1)(B). Saenz

also faced a $2,000,000 fine for such a conviction. 21 U.S.C. § 841(b)(1)(B). However, the

statutory penalties for this offense drastically increased if a defendant had a prior felony conviction

for a drug offense. A prior felony conviction increased the mandatory minimum sentence to ten
Case 3:10-cr-30027-RAL Document 192 Filed 07/29/20 Page 3 of 13 PageID #: 1063




years custody and the statutory maximum to life imprisonment with the possibility ofa $4,000,000

fine. 21 U.S.C. § 841(b)(1)(B). Saenz had multiple prior convictions relating to distribution of

controlled substances, both in Nebraska state court and in the United States District Court for the

District of Nebraska. Presentence Investigation Report (PSR)          35, 37, 42 46. Each of the

subsequent drug related convictions seemed to occur within only a few years after Saenz's

previous release from custody. PSR at 9 -12.

       Based on Saenz's extensive criminal history and the fact that the latest offense occurred

while Saenz was on supervised release, he had a criminal history category of VI and was

considered a career offender. PSR Tf 50. The total offense level was calculated as a 31, which

gave Saenz a guideline range of 188 to 235 months custody. PSR ^ 88.

       This Court held a sentencing hearing on November 23,2010. It heard argument and ruled

on objections to the PSR and considered the sentencing factors listed in 18 U.S.C. § 3553(a). After

careful consideration, this Court concluded that a sentence of222 months custody with five years

of supervised release to follow was sufficient but not greater than necessary to address the

sentencing factors found in 18 U.S.C. § 3553(a).

       Saenz now is fifty years old and is currently incarcerated at Federal Correctional Institution

Fort Dix (FCI Fort Dix), a low security federal correctional institution, with a projected release

date of November 18, 2026.             See Find an Inmate, Federal Bureau of Prisons,

https://www.bop.gov/inmateloc/(last visited July 10, 2020). According to his Bureau of Prisons

(BOP) medical records, as of May 8, 2020, Saenz was currently suffering from, among other

things, obesity, esophageal reflux, Barrett's esophagus, gastritis, diverticulitis, anemia, sleep

apnea, abdominal pain, and a body mass index between 40.0 and 44.9. Doc. 187 at 1-2.

Additionally, Saenz has undergone two surgeries in the last two years: a colon correction surgery
Case 3:10-cr-30027-RAL Document 192 Filed 07/29/20 Page 4 of 13 PageID #: 1064



and a hernia repair operation. Docs. 187-at 139; 188 at 31. Saenz has also been issued a C-Pap

machine for his sleep apnea. Doc. 188 at 117.

           Recently, a new contagious respiratory illness, COVID-19, developed and quickly spread

around the world. The illness is easily spread from person-to-person primarily between individuals

who are in close proximity to one another.            Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html (last

visited July 2, 2020). Everyone is susceptible to COVID-19, but the Centers for Disease Control

and Prevention(CDC)have identified certain underlying health conditions that may imake some

individuals more likely to develop a severe form ofthe illness ifthey contract the virus. See People

with       Certain   Medical   Conditions, Centers     for   Disease      Control   and   Prevention,

https://www.cdc.gOv/coronavirus/2019-ncov/heed-extra-precautions/people-with-medical-

conditions.html (last visited July 13, 2020). According to the CDC,individuals who suffer from
  )    ■



obesity, serious heart conditions, and type 2 diabetes mellitus are at increased risk ofsevere illness

from COVID-19,while those with hypertension or high blood pressure and type 1 diabetes mellitus

might be at an increased risk of developing a severe form of the illness. Id

           COVID-19 has infiltrated FCl Fort Dix, but it has not had catastrophic effects. According

to the Bureau of Prison's(BOP)reporting website, there are fifteen inmate and zero staff active

infections, and twenty-five imnate and five staff have recovered from COVID-19. See COVID-

19,Federal Bureau ofPrisons, https://www.bop.gov/coronavirus/(last visited July 13, 2020). The

facility has reported zero inmate or staff deaths from the disease. Id.

           Saenz states that he filed a compassionate release motion with the warden of FCl Fort Dix

on March 26, 2020. Docs. 184 at 1; 189 at 3. Ori May 12,2020,Saenz submitted another request

for compassionate release to the warden of his institution. Doc. 189-1. On May 18, 2020, Saenz
Case 3:10-cr-30027-RAL Document 192 Filed 07/29/20 Page 5 of 13 PageID #: 1065




received a response instructing him to resubmit his compassionate release request citing a specific

category justifying his release. Doc. 191-2. It is unclear whether this response was to Saenz's

possible March or May request. There is no additional evidence of a response by the warden of

FCI Fort Dix; because Saenz is still incarcerated, it can be assumed that Saenz either received no

response or was denied.

        Saenz has filed a pro se motion for modification of his sentence under 18 U.S.C. §

3582(c)(1)(A) arguing that there are extraordinary circumstances created by the COVID-19

pandemicjustifying his release under comment note(D)to § 1B1.13 ofthe Sentencing Guidelines.

Doc. 184. He also asserts that the unreasonable risk of contracting COVID-19 due to the

conditions of confinement at FCI Fort Dix constitutes an Eighth Amendment violation as cruel

and unusual punishment. Doc. 184 at 5. The Federal Public Defender's Office (FED) filed a

supplement to Saenz's pro se motion, Doc. 189, and the Government responded in opposition.

Doc. 190. The FED replied, Doc. 191, Mid the matter is now fully submitted.

        II.    Legal Standard for Compassionate Release

        Generally, a "court may not modify a term of imprisonment once it has been,imposed,"

except in a few, well-defined circumstances. 18 U.S.C. § 3582(c). The compassionate release

statute as amended by the First Step Act of 2018 provides one of those narrow avenues through

which a sentence may be modified. The compassionate release statute provides in pertinent part

that:


              (A)the court, upon motion of the Director ofthe Bureau of Prisons,
                 or upon motion of the defendant after,the defendant has fully
                 exhausted all administrative rights to appeal a failure of the
                 Bureau ofPrisons to bring a motion on the defendant's behalfor
                 the lapse of 30 days fi-om the receipt of such a request by the
                 warden of the defendant's facility, whichever is earlier, may
                 reduce the term ofimprisonment... after considering the factors
Case 3:10-cr-30027-RAL Document 192 Filed 07/29/20 Page 6 of 13 PageID #: 1066



                  set forth in section 3553(a)to the extent that they are applicable,
                  if it finds that—


                  (i)     extraordinary and compelling reasons warrant such a
                          reduction; ...

                  and that such a reduction is consistent with applicable policy
                  statements issued by the Sentencing Commission

18 U.S.C. § 3582(c)(1)(A). The motion before this Court was not brought by the Director of the

Bureau of Prisons. Therefore, this Court may reduce Saenz's sentence only if thirty days have

passed since the warden of his institution received his request for sentence reduction and (1) it

considers the sentencing factors listed in 18 U.S.C. § 3553(a); (2) it finds extraordinary and

compelling reasons for a sentence reduction; and (3) it finds the reduction is consistent with

Sentencing Commission's applicable policy statements. See 18 U.S.C. § 3582(c)(1)(A).

       III.    Discussion


               A. Timeliness


       Saenz appears to have submitted requests for compassionate release to the warden of FCI

Fort Dix on March 26,2020,and May 12,2020. Docs. 191-1; 189-1. He received a single response

on May 18, 2020, indicating that his request would not be considered unless it was resubmitted

citing a BOP recognized basis for release. Doc. 191-2. Each of Saenz's requests was submitted

more than thirty days ago.

       A debate exists between the parties and among some district courts as to whether a response

from the warden alters the thirty-day waiting period and triggers the need to pursue administrative

appeals or if the defendant may instead move the district court directly. Some courts have read
 )

the thirty-day bypass provision to allow a court to consider a motion brought by a defendant after

"the lapse of30 days from the receipt ofsuch a request by the warden ofthe defendant's facility,"

to mean that such motion may be brought if thirty days have passed without a response fi-om the
                            y
Case 3:10-cr-30027-RAL Document 192 Filed 07/29/20 Page 7 of 13 PageID #: 1067




warden. See United States v. Mondaca. No. 89-CR-0655 DMS,2020 WL 1029024, at *2(S.D.

Cal. Mar. 3, 2020)("Because more than 30 days have passed without a response from the warden,

the Court has jurisdiction to hear the motion."); United States v. Brown,411 F. Supp.3d 446, 452

(S.D. Iowa Oct. 8, 2019)("Exhaustion occurs when the BOP denies a defendant's application or

lets thirty days pass without responding to it."); United States v. Moravetz, 4:18-cr-40117-KES,

Doc. 231 (D.S.D. April 27, 2020)("[A]n inmate can [bring] a motion for compassionate release

directly to the court if the Bureau of Prisons does not act on an inmate's compassionate release

motion within 30 days of receipt of the motion, or if the inmate has fully exhausted all

administrative right to appeal a failure of the Bureau of Prisons to bring a motion on the inmate's

behalf(whichever is earlier)."). Other courts have interpreted the thirty-day provision to allow a

court to act on a defendant's motion thirty days after the warden receives the request, even if the

warden has denied it and the defendant has not made any attempts to appeal that decision

administratively. See United States v. Brown, 4:05-CR-G0227-l, 2020 WL 2091802, at *3 (S.D.

Iowa Apr. 29, 2020)("[T]he statute's plain text states only that thirty days must pass after the

defendant requests compassionate release from the warden. No more, no less,"); United States v.

Snears. No. 98-0208-SI-22, 2019 WL 5190877, at *3(D. Or. Oct. 15,2019)(finding that the court

could rule on a reduction in sentence motion thirty days after the Bureau of Prisons received a

request from the defendant, even though the BOP responded to the request before the thirty days

had elapsed). Based on the plain language of the statute, this Court will consider Saenz's motion

because more than 30 days have passed since the warden received at least one ofhis compassionate

release requests.

               B. Compassionate Release
Case 3:10-cr-30027-RAL Document 192 Filed 07/29/20 Page 8 of 13 PageID #: 1068




       In determining whether compassionate release is justified in Saenz's case, this Court must

consider the sentencing factors in 18 U.S.C. § 3553(a), determine whether "extraordinary and

compelling reasons" warrant a sentence reduction, and evaluate whether a sentence reduction is

consistent with the Sentencing Commission's applicable policy statements. S^ 18 U.S.C. §

3582(c). The sentencing factors found in 18 U.S.C. § 3553(a) instruct this Court to consider the

applicable guidelines issued by the Sentencing Commission,"the nature and circumstances ofthe

offense and the history and characteristics of the defendant," the need for the sentence "to reflect

the seriousness of the offense, to promote respect for the law, and to provide just punishment for

the offense," to adequately deter criminal conduct, to protect the public, and "to provide the

defendant with needed educational or vocational training, medical care, or other correctional

treatment in the most effective manner." 18 U.S.C. § 3553(a). This Court should also consider

the need to avoid unwarranted sentence disparities among similarly situated defendants. 18 U.S.C.

§ 3553(a)(6).

       Upon review ofthe sentencing factors, Saenz's 222-month custody sentence is appropriate.

Saenz's calculated guideline range was 188 to 235 months imprisonment. PSR 88. He.pleaded

guilty to a serious drug conspiracy charge after multiple prior convictions of drug distribution

offenses. Given the nature of the offense and Saenz's personal history, a within-guideline-range

sentence, closer to the top of the guidelines such as the one imposed, properly reflects the

seriousness ofthe offense, adequately deters criminal conduct, and protects the public from further

crimes by Saenz. The 222-month sentence was sufficient to address the sentencing purposes set

forth in § 3553(a)(2), but it was by no means greater than necessary.

       The Court must next determine whether "extraordinary and compelling reasons" exist to

justify a reduction in Saenz's sentence. Congress has left it to the Sentencing Commission to



                                                 8
Case 3:10-cr-30027-RAL Document 192 Filed 07/29/20 Page 9 of 13 PageID #: 1069



describe what constitutes "extraordinary and compelling reasons" to justify a sentence reduction

under the compassionate release statute. 28 U.S.C. § 994(t). The reasons set forth by the

Sentencing Commission include the defendant's terminal illness or debilitating physical or mental

condition, the defendant's age in combination with the proportion of his sentence served, and

certain family circumstances. U.S.S.G. § 1B1.13 cmt. n.l(A)-(C). The Sentencing Commission

also included a "catch all" provision which allows for the necessary finding when "[a]s determined

by the Director of the Bureau of Prisons, there exists in the defendant's case an extraordinary and

compelling reason other than, or in combination with, the reasons described" above. U.S.S.G. §

IBl.13 cmt. n.l(D). The Sentencing Commission has lacked a quorum since Congress passed the

First Step Act which allowed courts to consider compassionate release motions brought by

someone other than the Director of the BOP, and therefore has been unable to update these

provisions. As a result, district courts have been left to question whether the policy statement still

applies and whether courts may consider other extraordinary and compelling reasons under the

"catch all" provision when such reasons have not been brought by the Director of the BOP. See

Mondaca. 2020 WL 1029024, at *3 (discussing the discord among district courts); Spears, 2019

WL 5190877, at *3 (same); United States v. Brown. 411 F. Supp.3d at 449-50 (same). Many

district courts have determined that the discretion given to the Director of the BOP by the

Sentencing Commission extends to federal judges and allows them to consider "extraordinary and

compelling reason[s] other than" those specifically described. United States v. Condon. No. 3:12-

cr-00091-10, 2020 WL 2115807, at *3 (D.N.D. May 4, 2020)(listing cases that found federal

judges may apply the "catch all" provision of U.S.S.G. § 1B1.13 comment note 1(0)).

       Saenz argues that he qualifies for compassionate release based on either his debilitating

physical condition under §IB 1.13 comment note l(A)(ii) or the "other reason" provision of
Case 3:10-cr-30027-RAL Document 192 Filed 07/29/20 Page 10 of 13 PageID #: 1070



comment note 1(D). His argument under comment note l(A)(ii) misses the mark. Commentjiote

l(A)(ii) provides that extraordinary and compelling reasons exist when "[t]he defendant is (I)

suffering from a serious physical or medical condition,(II) suffering from a serious functional or

cognitive impairment, or (III) experiencing deteriorating physical or mental health because of the

aging process, that substantially diminishes" his ability to "provide self-care within the

environment of a correetional facility and from which he ... is not expeeted to recover." U.S.S.G.

§ § 1B1.13 cmt. n.l(A)(ii). Saenz seems to argue that if he were to contract COVID-19 he would

be unable to exercise self-care and that he currently cannot practice the type of socially distanced
                                           f

self-care recommended to protect himself from contracting the illness. Doc. 189 at 14. However,

the language of eomment note l(A)(ii) contemplates that the defendant's eondition, impairment,

or health make him unable to provide self-care in the facility. The notion that Saenz would be

unable to praetice self-care if he contracts COVID-19 is speculative; because the disease has

proven to be mysterious and to impact individuals differently, this Court cannot say with certainty

that he would be unable to exercise self-care ifhe were to contract the disease. Furthermore, Saenz

does not argue that it is his condition,impairment or health that keep him from praetieing self-care

to avoid contracting COVID-19,rather he seems to claim that it is the conditions of confinement

keeping him from being able to accomplish that. Therefore, Saenz does not qualify for

compassionate release under § IB 1.13 eomment note (l)(A)(ii).

       With regard to the "other reasons" under comment note 1(D), there can be no doubt that

the COVID-19 pandemie and its effects on the nation's eeonomy and society have been

extraordinary. Despite the massive disruptions caused by the virus, "the mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP's statutory role, and its



                                                10
Case 3:10-cr-30027-RAL Document 192 Filed 07/29/20 Page 11 of 13 PageID #: 1071




extensive and professional efforts to curtail the virus's spread." United States v. Raia. 954 F.3d

594, 597 (3d Cir. 2020). The question then becomes whether Saenz's age and medical

conditions— obesity, esophageal reflux, Barrett's esophagus, gastritis, diverticulitis, anemia,sleep

apnea, abdominal pain, and a body mass index between 40.0 and 44.9—combined with the

crowded conditions of confinement justify a compassionate.release in his case.

        It is true that the CDC has recognized that individuals suffering firom obesity and who have

a body mass index of 30 or higher have an increased risk of developing a severe illness if they

contract COVID-19. The CDC however does not list any of Saenz's other diagnosed ailments on

its list of underlying medical conditions that place individuals at higher risk. Because COVID-19

is a new disease and so much is still unknown about how it affects individuals, this Court carmot

say to what extent Saenz's life is threatened by the existence of COVID-19 in FCI Fort Dix,

especially considering the precautions put in place by the BOP to protect him and his fellow

inmates. •   See BOP Implementing Modified Operations, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/covidl9_status.jsp (last visited July 14, 2020).

        Saenz also points to medical records indicating he may have hypertension and prediabetes

and is therefore at higher risk for complications if he contracts COVID-19. Doc. 189 at 10-11.

Saenz's BOP medical records confirm that he has had several eleyated blood pressure readings.

Doc. 188 at 275. While it is true that hypertension is a risk factor for complications of COVID-

 19, it is not clear that Saenz suffers from hypertension. Hypertension is a medical diagnosis, and

this Court will not attempt to diagnose Saenz with hypertension based solely on a few elevated

blood pressure readings in his medical records. The physicians treating Saenz's many medieal

conditions have seen those same numbers and have not made such a diagnosis, despite being in a

far better position than this Court to make such a diagnosis. Saenz also points to two A1C readings



                                                 11
Case 3:10-cr-30027-RAL Document 192 Filed 07/29/20 Page 12 of 13 PageID #: 1072



on his medical charts which arc in a prcdiabctic range to argue that he is at increased risk of

complications or death from COVID-19. Doc. 191 at 5. The medical professionals treating Saenz

have not given him a diagnosis of prediabetes or diabetes, and this Court is not prepared to find

that he suffers from any such condition based only on those two AlC readings.

       Saenz has spent roughly ten years in prison and has completed several education programs

while in custody, Doc. 188 at 316-17, but that does not justify compassionate release. BOP

programs are excellent tools for inmates to leam trades and to build life skills which will help them

he successful upon reentry into the community. However, Congress has specifically stated that

"[rjehabilitation of the defendant alone shall not be considered an extraordinary and compelling

reason"for compassionate release. 28 U.S.C. 994(t). Because this Court does not eonsider Saenz's

risk for contracting COVID-19 an extraordinary and compelling reason on its own,it likewise does

not find that Saenz's efforts toward rehabilitation in combination with the risks posed by COVID-

19 constitute the neeessary extraordinary and eompelling reasons to warrant a sentence reduction.

       Because this Court does not find extraordinary and compelling reasons to warrant a

sentence reduction for Saenz, this Court need not consider whether such a reduction is in

accordance with the Sentencing Commission's remaining policy statements. Aceordingly, Saenz's

motion for eompassionate release is denied at this time.

               C. Eighth Amendment

       Saenz also raises an Eighth Amendment argument in his pro se motion. Doc. 184. "It is

undisputed that the treatment a prisoner receives in prison and the conditions under which he is

confined are subject to scrutiny under the Eighth Amendment." Helling v. McKinnev. 509 U.S.

25, 31 (1993). An Eighth Amendment claim based on conditions of confinement that are not




                                                 12
Case 3:10-cr-30027-RAL Document 192 Filed 07/29/20 Page 13 of 13 PageID #: 1073



formally imposed as part of a defendant's sentence "require proof of a subjective component ...

the standard for that state of mind is the 'deliberate indifference' standard." Id. at 29-30.


       Although the Supreme Court of the United States has said that "prison officials may [not]

be deliberately indifferent to the exposure of inmates to a serious, communicable disease on the

ground that the complaining inmate shows no serious current symptoms," it does not appear the

that BOP or the officials at FCI Fort Dix have been indifferent to the spread of COVID-19 in the

facility. Id at 33. The BOP has taken several steps agency-wide to curtail the spread of COVID-

19 and to keep it from entering its facilities from outside sources. It has made efforts, difficult as

it may be,to encourage social distancing in its facilities and to screen inmates for COVID-19 while

continuing to provide them with all their necessary care. These efforts may not be able to totally

prevent the spread ofCOVID-19 in FCI Fort Dix, but they certainly are not deliberately indifferent

to the risks posed by the disease. Saenz remains free to file a Bivens action in the district where

he is incarcerated if he believes that he is being subjected to cruel and unusual punishment.

       IV.     Conclusion and Order


       For good cause, it is hereby

       ORDERED that Saenz's Motion for Relief under the First Step Act, Doc. 184, is denied.



       DATED this Of?**" day of July, 2020.
                                               BY THE COURT:




                                               ROBERTO A. LANGE
                                               CHIEF JUDGE




                                                 13
